













ASSET PURCHASE AGREEMENT


BY AND BETWEEN


OCEAN SPRAY CRANBERRIES, INC.


AND


NORTHLAND CRANBERRIES, INC.


SEPTEMBER 23, 2004

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page
ARTICLE I PURCHASE AND SALE OF PURCHASED ASSETS 1           1.1      Basic
Transaction 1           1.2      Assumed Liabilities 2 
         1.3      Physical Inventory 3           1.4      Examination of
Cranberry Inventory 3 
ARTICLE II BASIC TRANSACTION 3           2.1      Payment of Purchase Price 3 
         2.2      Closing 5           2.3      Allocation of Purchase Price 5 
         2.4      Closing Deliveries 6           2.5      Real Estate Matters 7 
         2.6      No Representations 7 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 8 
         3.1      Organization and Qualification 8           3.2      Authority
8           3.3      No Violation 9           3.4      Title to Purchased Assets
9           3.5      Broker's Fees 9           3.6      Legal Compliance 9 
         3.7      Tax Matters 10           3.8      Real Property 10 
         3.9      Contracts 11           3.10    Powers of Attorney 12 
         3.11    Litigation 12           3.12    Employees 12 
         3.13    Inventory 12           3.14    Purchased Assets 13 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER 13 
         4.1      Organization and Qualification 13           4.2      Authority
13           4.3      No Violation 14           4.4      Finder's Fees 14 
         4.5      Litigation 14           4.6      Company Stock 14 
ARTICLE V AGREEMENTS 14           5.1      Confidentiality 14 
         5.2      Customer List 15           5.3      Public Disclosure 15 


-i-

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(CONTINUED)

Page
         5.4      Further Actions; Filings 15           5.5      Employees;
Employment and Benefit Arrangements 16           5.6      Right to Occupy Office
Building 17           5.7      Proration of Real Property Expenses 17 
ARTICLE VI CONDITIONS TO CLOSING 18           6.1      Conditions to Each
Party's Closing Obligation 18           6.2      Additional Conditions to
Obligations of the Company 18           6.3      Additional Conditions to the
Obligations of Buyer 19 
ARTICLE VII DEFINED TERMS 19 
ARTICLE VIII INDEMNIFICATION 23           8.1      Company's Indemnity 23 
         8.2      Buyer's Indemnity 24           8.3      Provisions Regarding
Indemnities 24 
ARTICLE IX CONFIDENTIALITY 28           9.1      Definition of Confidential
Information 28           9.2      Use of Confidential Information 29 
         9.3      Confidentiality 29           9.4      Legal Requirement to
Disclose 29 
ARTICLE X GENERAL PROVISIONS 30           10.1    Notices 30 
         10.2    Interpretation 31           10.3    Counterparts 31 
         10.4    Entire Agreement; Nonassignability; Parties in Interest 31 
         10.5    Expenses 31           10.6    Tax Matters 32 
         10.7    Amendment 32           10.8    Severability 32 
         10.9    Remedies Cumulative 32           10.10  Governing Law; Waiver
of Jury Trial 32           10.11  Rules of Construction 32           10.12  No
Right of Offset 33           10.13  Further Assurances 33 
         10.14  Deliveries to Buyer 33 



-ii-

--------------------------------------------------------------------------------

EXHIBITS

Exhibit A —  Legal description of Processing Plant and Storage Facility Exhibit
B —  Legal description of the Office Building Exhibit C —  Form of Bill of Sale
-- Non-Qualified Cranberry Inventory Exhibit D —  Form of Escrow Agreement
Exhibit E —  Form of Special Warranty Deed Exhibit F —  Form of Bill of Sale --
Purchased Assets Exhibit G —  Form of Assignment and Assumption Agreement for
Assumed Liabilities Exhibit H —  Form of Opinion from Buyer's Counsel Exhibit I
—  Form of Opinion from Company's Counsel Exhibit J —  Form of Office Building
Lease Agreement Exhibit K —  Form of Toll Processing Agreement Exhibit L —  Form
of Laboratory Lease Exhibit M —  Form of Stipulation Exhibit N —  Form of
Release Exhibit O —  Form of Purchased Owned Real Property Exhibit P —  Form of
Processing Plant Lease











-iii-

--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

        This ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into
as of September 23, 2004, by and between Ocean Spray Cranberries, Inc., a
Delaware corporation (“Buyer”), and Northland Cranberries, Inc., a Wisconsin
corporation (the “Company”).

RECITALS

        WHEREAS, subject to the terms and conditions set forth herein, Buyer
desires to purchase from the Company (subject to the assumption of certain
liabilities), and the Company desires to sell to Buyer (subject to the
assumption of certain liabilities), certain of the assets of the Company for the
consideration set forth herein.

        NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


ARTICLE I
PURCHASE AND SALE OF PURCHASED ASSETS

        1.1     Basic Transaction.

        (a)     Purchased Assets. On the terms and subject to the conditions set
forth in this Agreement, Buyer shall purchase from the Company, and the Company
shall sell, convey, assign, transfer and deliver to Buyer on the Closing Date,
all of the Company’s right, title and interest in the following (the “Purchased
Assets”):

            (i)     the processing plant (the “Processing Plant”) and storage
facility (the “Storage Facility”) located at 3130 Industrial Street, Wisconsin
Rapids, WI (including the equipment and office supplies located thereon, other
than the equipment and office supplies set forth on Section 1.1(b) of the
Company Disclosure Schedule), as legally described on Exhibit A attached hereto;

            (ii)     the office building and workshop (the “Office Building”)
located at 2930 Industrial Street, Wisconsin Rapids, WI (excluding all
equipment, furniture, supplies and other personal property located thereon,
other than the equipment, furniture, supplies and other personal property set
forth on Section 1.1(a)(ii) of the Company Disclosure Schedule), as legally
described on Exhibit B attached hereto;

            (iii)     all cranberry inventory (in frozen fruit form) owned by
the Company (excluding (A) the Holdback Inventory, (B) the Excluded Inventory
and (C) any of the crop harvested or to be harvested in the fall of 2004 located
on any of the Company’s marshes or to be delivered from any of the Company’s
contract growers);

            (iv)     the contracts set forth on Section 1.1(a)(iv) of the
Company Disclosure Schedule (the “Purchased Contracts”);

--------------------------------------------------------------------------------

            (v)     the personal property set forth on Section 1.1(a)(v) of the
Company Disclosure Schedule;

            (vi)     originals or copies of all books and records that relate
primarily to the Purchased Assets;

            (vii)     the customer list consisting of those customers of the
Business which are parties to the open purchase orders listed on Section 1.2(a)
of the Company Disclosure Schedule and those customers which have had open
purchase orders with the Company during the two previous fiscal years (the
“Customer List”); and

            (viii)     all assignable permits, licenses or certifications that
relate primarily to the Purchased Assets.

        (b)     Excluded Assets. Notwithstanding the foregoing, all properties,
assets and rights of the Company other than the Purchased Assets (the “Excluded
Assets”) are expressly excluded from the purchase and sale contemplated hereby
and, as such, are not included in the Purchased Assets, including, but not
limited to, (i) all of the marshes owned by the Company (including the
improvements and equipment located thereon), (ii) the Holdback Inventory and the
Excluded Inventory, (iii) all trade names, trademarks or service marks owned or
used by the Company and (iv) all of the equipment, office supplies and personal
property listed on Section 1.1(b) of the Company Disclosure Schedule.

        1.2     Assumed Liabilities. Upon the terms and subject to the
conditions of this Agreement, Buyer agrees to assume all of the following
liabilities (“Assumed Liabilities”):

        (a)     all liabilities and obligations associated with open purchase
orders and contracts with respect to sales of non-branded cranberry products,
which open purchase orders and contracts are set forth on Section 1.2(a) of the
Company Disclosure Schedule;

        (b)     all liabilities and obligations with respect to the Purchased
Contracts;

        (c)     all liabilities and obligations associated with the Transferred
Employees employed by the Buyer after the Employee Transfer Date that arise
after the Employee Transfer Date and relate to Buyer’s employment of such
employees, subject to the agreement of the parties set forth in Section 5.5
hereof;

        (d)     all liabilities and obligations associated with the failure by
Buyer, the Business or the Purchased Assets to comply with any law, regulation,
statute, ordinance or treaty from and after the Closing, subject to the
agreement of the parties set forth in Section 5.4(d) hereof; and

        (e)     Liens that are considered Permitted Liens.

Other than the Assumed Liabilities, Buyer shall not assume any other
liabilities, obligations or commitments of any kind including, without
limitation, any liabilities under contracts between the Company and any of its
third party suppliers of cranberries, all of which liabilities shall be retained
by the Company.

-2-

--------------------------------------------------------------------------------

        1.3     Physical Inventory. Within 2 business days following the Closing
Date, representatives of Buyer and the Company shall jointly conduct a physical
inventory (the “Closing Physical Inventory”) of the cranberry inventory
referenced in Section 1.1(a)(iii) hereof.

        1.4     Examination of Cranberry Inventory. At the Closing or anytime on
or before the 30th calendar day following the Closing Date, Buyer shall, in its
sole and absolute discretion, (i) determine if any of the cranberry inventory
transferred to Buyer pursuant to Section 1.1(a)(iii)does not meet the
specifications (the “Non-Qualified Cranberry Inventory”) and (ii) deliver to the
Company a bill or bills of sale substantially in the form attached hereto as
Exhibit C duly executed and acknowledged by Buyer, conveying to the Company in
one or more portions all of Buyer’s right, title, and interest in the
Non-Qualified Cranberry Inventory. At such time, representatives of Buyer and
the Company may, at either party’s request, jointly conduct a physical inventory
(the “Non-Qualified Physical Inventory”) of the Non-Qualified Cranberry
Inventory.


ARTICLE II
BASIC TRANSACTION

        2.1     Payment of Purchase Price.  

        (a)     The aggregate purchase price for the Purchased Assets (the
“Purchase Price”) shall be an amount in cash equal to  (A) $35,000,000 (the
“Base Consideration”) minus (B) the amount (if any) by which the Cranberry
Inventory Value of the Company as of the Closing Date as shown on the Closing
Inventory Report (as defined in Section 2.1(e) below and as prepared in
accordance with the provisions thereof) (the “Final Cranberry Inventory Value
Amount”) is less than the Target Cranberry Inventory Value Amount plus (C) the
amount (if any) by which the Final Cranberry Inventory Value Amount is greater
than the Target Cranberry Inventory Value Amount.

        (b)     Prior to the Closing, the Company shall deliver to Buyer its
good faith calculation of its estimate of the Cranberry Inventory Value of the
Company as of the Closing Date, as certified by a senior executive officer of
the Company (the “Estimated Cranberry Inventory Value Amount”).

        (c)     At the Closing, Buyer shall be assigned the Purchased Assets and
the Assumed Liabilities and shall pay by wire transfer to the Company an amount
in cash equal to (i) the Base Consideration, minus (ii) the Escrow Amount, minus
(iii) the amount (if any) by which the Estimated Cranberry Inventory Value
Amount is less than the Target Cranberry Inventory Value Amount, plus (iv) the
amount (if any) by which the Estimated Cranberry Inventory Value Amount is
greater than the Target Cranberry Inventory Value Amount (the “Estimated
Purchase Price”).

        (d)     At the Closing, Buyer shall deliver the Escrow Amount to the
Escrow Agent for deposit into an escrow account (“Escrow Account”) established
pursuant to the terms of the escrow agreement in the form of Exhibit D attached
hereto (the “Escrow Agreement”).

-3-

--------------------------------------------------------------------------------

        (e)     Within 40 days following the Closing Date, Buyer shall deliver
to the Company an inventory report (as finally determined pursuant to this
Section 2.1(e), the “Closing Inventory Report”), setting forth the Final
Cranberry Inventory Value Amount (as finally determined pursuant to this
Section 2.1(e), together with the Closing Inventory Report, the “Cranberry
Inventory Calculation”). The Cranberry Inventory Calculation shall be calculated
using the Closing Physical Inventory and the amount of the returned
Non-Qualified Cranberry Inventory as inputs. During the 30-day period
immediately following the Company’s receipt of the Cranberry Inventory
Calculation, the Company shall be permitted to review Buyer’s books and records
related to the preparation of the Cranberry Inventory Calculation and
determination of the Final Cranberry Inventory Value Amount. The Cranberry
Inventory Calculation shall become final and binding upon the parties 30 days
following the Company’s receipt thereof unless the Company gives written notice
of its disagreement (a “Notice of Disagreement”) to Buyer prior to such date. If
a timely Notice of Disagreement is received by Buyer, then the Cranberry
Inventory Calculation (as revised in accordance with clause (x) or (y) below)
shall become final and binding upon the parties on the earliest of (x) the date
the parties resolve in writing any differences they have with respect to the
matters specified in the Notice of Disagreement or (y) the date all matters in
dispute are finally resolved in writing by the Accounting Firm (defined below).
During the 30 days following delivery of a Notice of Disagreement, the parties
shall seek in good faith to resolve in writing any differences which they have
with respect to the matters specified in the Notice of Disagreement. Following
delivery of a Notice of Disagreement, Buyer and its agents and representatives
shall be permitted to review the Company’s and its representatives’ working
papers relating to the Notice of Disagreement. At the end of the 30-day period
referred to above, the parties shall submit to the Chicago office of Grant
Thorton LLP or if such firm declines, such other nationally recognized
accounting firm as is acceptable to Buyer and the Company (the “Accounting
Firm”) for review and resolution of all matters (but only such matters) that
remain in dispute in the Notice of Disagreement. The parties shall instruct the
Accounting Firm to make a final determination (the “Final Determination”) of the
Final Cranberry Inventory Value Amount to the extent such amount is in dispute,
in accordance with the guidelines and procedures set forth in this Agreement.
The parties will cooperate with the Accounting Firm during the term of its
engagement. The parties shall instruct the Accounting Firm to not assign a value
to any item in dispute greater than the greatest value for such item assigned by
Buyer, on the one hand, or the Company, on the other hand, or less than the
smallest value for such item assigned by Buyer, on the one hand, or the Company,
on the other hand. The parties shall also instruct the Accounting Firm to make
the Final Determination based solely on presentations by Buyer and the Company
which are in accordance with the guidelines and procedures set forth in this
Agreement (i.e., not on the basis of an independent review). The Cranberry
Inventory Calculation and the determination of the Final Cranberry Inventory
Value Amount shall become final and binding on the parties on the date the
Accounting Firm delivers the Final Determination in writing to the parties
(which shall be requested by the parties to be delivered not more than 45 days
following submission of such disputed matters). The fees and expenses of the
Accounting Firm shall be allocated to the parties as determined (and set forth
in the Final Determination) by the Accounting Firm based upon the relative
success (in terms of percentages) of each party’s claim. For example, if the
Final Determination reflects a 60-40 compromise of the parties’ claims, the
Accounting Firm would allocate expenses 40% to the party whose claim was
determined to be 60% successful and 60% to the party whose claim was determined
to be 40% successful.

        (f)     If the Final Cranberry Inventory Value Amount is greater than
the Estimated Cranberry Inventory Value Amount, Buyer shall, within three
business days after the Cranberry Inventory Calculation becomes final and
binding on the parties, make payment by wire transfer to the Company in
immediately available funds of the amount of such difference, together with
interest thereon at a rate per annum equal to the Applicable Rate, calculated on
the basis of the actual number of days elapsed over 360, from the Closing Date
to the date of payment. If the Estimated Cranberry Inventory Value Amount is
greater than the Final Cranberry Inventory Value Amount, the Company shall,
within three business days after the Cranberry Inventory Calculation becomes
final and binding on the parties, make payment by wire transfer to Buyer in
immediately available funds of the amount of such difference, together with
interest thereon at a rate per annum equal to the Applicable Rate, calculated on
the basis of the actual number of days elapsed over 360, from the Closing Date
to the date of payment.

-4-

--------------------------------------------------------------------------------

        2.2     Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Quarles &
Brady LLP, 411 East Wisconsin Avenue, Milwaukee, Wisconsin, or at such other
place as is mutually agreeable to the parties, at 10:00 a.m., local time, on the
date hereof. The date on which the Closing shall occur is referred to herein as
the “Closing Date,” and the Closing shall be deemed effective as of the close of
business on the Closing Date.

        2.3     Allocation of Purchase Price.  The Company and Buyer shall
jointly prepare an allocation of the Purchase Price (and all other capitalized
costs) among the Purchased Assets in accordance with Internal Revenue Code §1060
and Treasury regulations thereunder (and any similar provision of state, local
or foreign law, as appropriate) within 30 days after the Final Cranberry
Inventory Value Amount is finally determined pursuant to Section 2.1(e) hereof.
The Company and Buyer and their Affiliates shall report, act, and file Tax
Returns (including, but not limited to Internal Revenue Service Form 8594) in
all respects and for all purposes consistent with such allocation. Buyer and the
Company shall timely and properly prepare, execute, file, and deliver all such
documents, forms, and other information as the other party may reasonably
request in preparing such allocation. Neither the Company nor Buyer shall take
any position (whether in audits, tax returns, or otherwise) that is inconsistent
with such allocation unless required to do so by applicable law.

        2.4     Closing Deliveries.  

        (a)     Deliveries of the Company. The Company shall deliver to Buyer at
the Closing:

            (i)     Special warranty deeds substantially in the form attached
hereto as Exhibit E duly executed and acknowledged by the Company, conveying to
Buyer all of the Company’s right, title, and interest in the Purchased Owned
Real Property;

            (ii)     A bill of sale substantially in the form attached hereto as
Exhibit F duly executed and acknowledged by the Company, conveying to Buyer all
of the Company’s right, title, and interest in the personal property included in
the Purchased Assets;

            (iii)     Physical possession of all of the Purchased Assets capable
of passing by delivery with the intent that title in such Purchased Assets shall
pass by and upon delivery;

-5-

--------------------------------------------------------------------------------

            (iv)     An assignment and assumption agreement (the “Assignment and
Assumption Agreement”) substantially in the form attached hereto as Exhibit G
duly executed by the Company under which the Company assigns and Buyer assumes
the Assumed Liabilities;

            (v)     All consents required, if any, to the assignment of the
Purchased Assets to be assigned to Buyer at the Closing;

            (vi)     A copy of the resolution of the board of directors of the
Company authorizing the execution, delivery and performance of this Agreement
and the other documents and agreements contemplated hereby, and the consummation
of the transactions contemplated hereby and thereby, certified by the secretary
or an assistant secretary of the Company;

            (vii)     Documentation evidencing the release of all liens on the
Purchased Assets that are not Permitted Liens;

            (viii)     An opinion from counsel to the Company in form and
substance as set forth in Exhibit H attached hereto, addressed to the Buyer, and
dated as of the Closing Date; and

        (b)     Deliveries of Buyer. Buyer shall pay the Estimated Purchase
Price to the Company at the Closing, in immediately available funds by wire
transfer and shall deliver the Escrow Amount to the Escrow Agent. Buyer shall
have delivered to the Company at the Closing:

            (i)     A copy of the resolution of the board of directors of Buyer
authorizing the execution and performance of this Agreement and the other
documents and agreements contemplated hereby, certified by the secretary or an
assistant secretary of Buyer;

            (ii)     The Assignment and Assumption Agreement duly executed by
Buyer; and

            (iii)     An opinion from counsel to the Buyer in form and substance
as set forth in Exhibit I attached hereto, addressed to the Company, and dated
as of the Closing Date.

            (iv)     A resale certificate sufficient to establish an exemption
from sales tax in the state of Wisconsin for the inventory described in Section
1.1(a)(iii).

        2.5     Real Estate Matters. At or prior to Closing, Buyer (with the
cost to be split equally between Buyer and the Company) may, at its option,
obtain a commitment for an ALTA Form B Owner’s title insurance policy (if
available) (the “Commitment”) issued by a title insurance company reasonably
acceptable to Buyer and the Company (the “Title Company”), wherein the Title
Company agrees to issue to Buyer, upon the recording of the deeds referred to
above an ALTA Form B 1992 Owner’s Title Insurance Policy (if available) the
(“Title Policy”) in the amount of $13.0 million, showing Buyer as owner of the
Purchased Owned Real Property in fee simple, subject only to the Permitted
Liens. The Title Policy may have all standard and general exceptions deleted
(other than the survey exception) so as to afford full extended coverage, and
may include such endorsements as are customarily requested by commercial buyers
in the subject market (with Buyer paying the cost of any such endorsements,
provided, however, that the Company shall fully cooperate with Buyer in its
efforts to obtain such endorsements). The cost of the Commitment and the Title
Policy, inclusive of full extended coverage (other than the survey exception),
and inclusive of any endorsements issued with respect to title exceptions that
do not constitute Permitted Liens, but exclusive of the Buyer-requested
endorsements, shall be split equally between the Company and Buyer. The Company
shall deliver to Buyer (with the cost to be spilt equally between Buyer and the
Company) concurrently with Buyer’s receipt of the Commitment, legible copies of
all documents evidencing title exceptions referenced in the Commitment.

-6-

--------------------------------------------------------------------------------

        2.6     No Representations. BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES
THAT (a) EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE COMPANY IS TRANSFERRING THE
PURCHASED ASSETS “AS IS, WHERE IS AND WITH ALL FAULTS” AND (b) EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY EXPRESSLY SET FORTH HEREIN NEITHER
THE COMPANY NOR ANY OTHER PERSON IS MAKING, AND BUYER IS NOT RELYING ON, ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, WHETHER ORAL OR WRITTEN,
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, AS TO ANY MATTER CONCERNING ANY OF
THE PURCHASED ASSETS OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE ACCURACY OR
COMPLETENESS OF ANY INFORMATION PROVIDED TO BUYER BY THE COMPANY OR ANY OTHER
PERSON OR OTHERWISE OBTAINED BY BUYER CONCERNING ANY OF THE PURCHASED ASSETS OR
THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, BUT NOT LIMITED TO: (i) the
quality, nature, habitability, merchantability, use, operation, value,
marketability, adequacy or physical condition of any of the Purchased Assets or
any aspect or portion thereof, including structural elements of any buildings or
improvements, access, sewage, water and utility systems, facilities and
appliances, soils, geology, surface water, or groundwater; (ii) the magnitude or
dimensions of any of the Purchased Assets; (iii) the development or income
potential of, or rights of or relating to the development or income potential
of, any of the Purchased Assets, or the fitness, suitability, value or adequacy
of any of the Purchased Assets for any particular purpose; (iv) the zoning or
other legal status of any of the Purchased Assets or the existence of any other
public or private restrictions on the use of any of the Purchased Assets; (v)
the compliance of any of the Purchased Assets or its operation with any
applicable codes, laws, regulations, statutes, ordinances, covenants, conditions
and restrictions of any authority or of any other Person; (vi) the ability of
Buyer to obtain any necessary governmental approvals, licenses or permits for
the use or development of any of the Purchased Assets; or (vii) the presence,
absence, condition or compliance of any hazardous materials on, in, under, above
or about any of the Purchased Assets or any adjoining or neighboring property.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        The Company hereby represents and warrants to Buyer as of the date of
this Agreement that the statements contained in this Article III are true and
correct, subject to the exceptions set forth in the disclosure schedule
delivered by the Company to Buyer concurrently with the execution of this
Agreement dated as of the date of this Agreement and certified by a duly
authorized senior executive officer of the Company (the “Company Disclosure
Schedule”). The Company Disclosure Schedule shall be arranged according to
specific sections in this Article III and shall provide exceptions to, or
otherwise qualify in reasonable detail, only the corresponding section in this
Article III and any other section in this Article III where it is reasonably
clear that the disclosure is intended to apply to such other section.

-7-

--------------------------------------------------------------------------------

        3.1     Organization and Qualification.  The Company is a corporation
duly organized, validly existing and in active status under the laws of the
state of Wisconsin and is qualified to do business and in good standing as a
foreign corporation in each jurisdiction where the properties owned, leased or
operated, or the business conducted, by it require such qualification, except
where failure to so qualify or be in good standing is not reasonably likely to
have a Material Adverse Effect on the Company. The Company has the corporate
power and authority and all necessary governmental approvals to own, lease and
operate its properties and to carry on its business as it is now being
conducted. The Company has heretofore made available to Buyer a complete and
correct copy of its articles of incorporation (including all certificates of
designation or the equivalent thereof) and bylaws, each as amended to the date
hereof. Such articles of incorporation and bylaws, each as amended to date, are
in full force and effect.

        3.2     Authority.  The Company has the corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by the Company
and the consummation by the Company of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action on the part
of the Company. Except as set forth on Section 3.2 of the Company Disclosure
Schedule, this Agreement has been duly and validly executed and delivered by the
Company, and, assuming this Agreement constitutes a valid and binding obligation
of Buyer, this Agreement constitutes a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms (except in
all cases as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditor’s rights generally and except that the availability of
the equitable remedy of specific performance or injunctive relief is subject to
the discretion of any court before which any proceeding may be brought).

        3.3     No Violation. Except as set forth on Section 3.3 of the Company
Disclosure Schedule, neither the execution and delivery of this Agreement by the
Company nor the consummation by the Company of the transactions contemplated
hereby will constitute a breach or violation of any provision of the articles of
incorporation or bylaws of the Company, as amended, constitute a breach,
violation or default (or any event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of or permit any
other party to terminate, require the consent from or the giving of notice to
any other party to, or accelerate the performance required by, or result in the
creation of any Lien upon any of the Purchased Assets under, any note, bond,
mortgage, indenture, deed of trust, or any material license, lease, agreement or
other instrument to which the Company, or by which it or any of the Purchased
Assets, are bound, or subject to the receipt of the requisite consents,
approvals, or authorizations of, or filings with Governmental Entities, conflict
with or violate any order, judgment or decree, or any material statute,
ordinance, rule or regulation applicable to the Company, or by which it or any
of the Purchased Assets may be bound or affected.

        3.4     Title to Purchased Assets.  Except as set forth on Section 3.4
of the Company Disclosure Schedule, the Company has good and marketable title
to, or a valid leasehold interest in the personal property included in the
Purchased Assets. The Company has the power and the right to sell, assign and
transfer and the Company will sell and deliver to Buyer, and upon consummation
of the transactions contemplated by this Agreement, Buyer will acquire good and
marketable title to the Purchased Assets, free and clear of all Liens other than
Permitted Liens.

-8-

--------------------------------------------------------------------------------

        3.5     Broker’s Fees.  Except as set forth on Section 3.5 of the
Company Disclosure Schedule, the Company has no liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which the Buyer could become
liable or obligated. All obligations for fees or commissions owing to the
Persons listed on Section 3.5 of the Company Disclosure Schedule shall be the
responsibility of the Company.

        3.6     Legal Compliance.  Except as set forth on Section 3.6 of the
Company Disclosure Schedule, the Company is in compliance and has been in
compliance in all material respects with all applicable laws relating to the
Business (including rules, regulations, codes, plans, injunctions, judgments,
orders, decrees, rulings, and charges thereunder) of federal, state, local, and
foreign governments (and all agencies thereof), and the Company has not received
written notice that any action, suit, proceeding, hearing, investigation,
charge, complaint, claim, demand, or notice has been filed or commenced against
the Company alleging any failure so to comply.

        3.7     Tax Matters.  

        (a)     The Company has filed all material Tax Returns that it was
required to file with respect to the Business. All such Tax Returns were correct
and complete in all material respects. All material Taxes owed by the Company
with respect to the Business (whether or not shown on any Tax Return) have been
paid. The Company is not currently the beneficiary of any extension of time
within which to file any Tax Return with respect to the Business. No claim has
ever been made by an authority in writing in a jurisdiction where the Company
does not file Tax Returns that it is or may be subject to taxation by that
jurisdiction with respect to the Business. There are no security interests on
any of the assets of the Company used in the Business that arose in connection
with any failure (or alleged failure) to pay any Tax.

        (b)     The Company has withheld and paid all Taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party with respect
to the Business.

        (c)     There is no dispute or claim concerning any Tax liability with
respect to the Business claimed or raised by any authority in writing.
Section 3.7(c) of the Company Disclosure Schedule lists all federal, state,
local, and foreign income Tax Returns filed with respect to the Business for
taxable periods ended on or after August 31, 2000, indicates those Tax Returns
that have been audited, and indicates those Tax Returns that currently are the
subject of audit.

        (d)     The Company has not waived any statute of limitations in respect
of Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency with respect to the Business.

        (e)     None of the Assumed Liabilities is an obligation to make a
payment that will not be deductible under Internal Revenue Code Section 280G.
The Company is not a party to any Tax allocation or sharing agreement. The
Company (i) has not been a member of an affiliated group filing a consolidated
federal income Tax Return (other than a group the common parent of which was the
Company) and (ii) does not have any liability for the Taxes or any person under
Treas. Reg. 1.1502-6 (or any similar provision of state, local, or foreign law),
as a transferee or successor, by contract, or otherwise.

-9-

--------------------------------------------------------------------------------

        3.8     Real Property.  

        (a)     The Purchased Owned Real Property and its existing uses comply
with, and the Company is not in violation of, in connection with its ownership,
use, maintenance or operation of the Purchased Owned Real Property and the
conduct of the Business related thereto, any applicable and legally binding
federal, state, county or municipal or local statutes, laws, regulations, rules,
ordinances, codes, standards, orders, licenses and permits of any governmental
authorities relating to environmental matters (being hereinafter collectively
referred to as the “Environmental Laws”).

        (b)     There are no ongoing remedial actions with respect to the
Purchased Owned Real Property in connection with the Environmental Laws, nor has
the Company received any written notice of any of the same.

        (c)     Except as set forth on Section 3.8(c) of the Company Disclosure
Schedule, no hazardous materials, substances or wastes have been released into
the environment at or on the Purchased Owned Real Property, except as the same
may have been used or released in connection with any farming-related operation
or other lawful operation of the Company or its predecessors conducted upon the
Purchased Owned Real Property, provided that the Company has no knowledge that
any such use was not in conformance in all material respects with all applicable
Environmental Laws.

        (d)     To the best of the Company’s knowledge, there are no electrical
transformers or other equipment containing dielectric fluid containing
polychlorinated biphenyls located in, on or under the Purchased Owned Real
Property, nor is there any friable asbestos contained in, on or under the
Purchased Owned Real Property.

        (e)     No unresolved written notices of any material violation of any
Environmental Laws relating to the Purchased Owned Real Property or its use have
been received by the Company and there are no writs, injunctions, decrees,
orders or judgments outstanding, no lawsuits, claims, proceedings or
investigations pending or, to the best of the Company’s knowledge, threatened,
relating to the ownership, use, maintenance or operation of the Purchased Owned
Real Property.

        (f)     The Company has no knowledge of any unrecorded tenancies, leases
or other occupancies on the Purchased Owned Real Property.

        (g)     The Company has not received written notice of any action in
condemnation, eminent domain or public taking proceedings now pending or
contemplated against the Purchased Owned Real Property.

-10-

--------------------------------------------------------------------------------

        (h)     The Company has no knowledge of any obligations in connection
with the Purchased Owned Real Property, or any so called “recapture agreements,”
involving sewer extensions, oversizing utility lines, lighting or like expense
or charge for work or services done upon, or relating to, the Purchased Owned
Real Property which will bind Buyer or the Purchased Owned Real Property from
and after the closing date hereunder.

        3.9     Contracts.  The Company has delivered to the Buyer a correct and
complete copy of each written agreement listed in Section 1.1(a)(iv) of the
Company Disclosure Schedule (as amended to date) and a written summary setting
forth the terms and conditions of each oral agreement referred to in
Section 1.1(a)(iv) of the Company Disclosure Schedule. With respect to each such
agreement on the Company Disclosure Schedule: (a) the agreement is a legal,
valid, binding, and enforceable obligation of the Company enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, fraudulent conveyance and other similar
laws and principles of equity affecting creditors’ rights and remedies
generally; (b) neither the Company nor, to the knowledge of the Company, any
other party thereto is in material breach or default, and no event has occurred
which with notice or lapse of time would constitute a material breach or
default, or permit termination, modification, or acceleration, under the
agreement; and (c) neither the Company nor, to the knowledge of the Company, any
other party thereto has repudiated any provision of the agreement.

        3.10     Powers of Attorney.  There are no outstanding powers of
attorney executed on behalf of the Company with respect to the Purchased Assets.

        3.11     Litigation.  Section 3.11 of the Company Disclosure Schedule
sets forth each instance in which the Company (i) is subject to any outstanding
injunction, judgment, order, decree, ruling, or change related to the Purchased
Assets or (ii) is a party or, to the knowledge of the Company, is threatened to
be made a party to any action, suit, proceeding, hearing, or investigation
related to the Purchased Assets of, in, or before any court or quasi-judicial or
administrative agency of any federal, state, local, or foreign jurisdiction or
before any arbitrator. Except as described in Section 3.11 of the Company
Disclosure Schedule, None of the actions, suits, proceedings, hearings, and
investigations set forth in Section 3.11 of the Company Disclosure Schedule
reasonably could be expected to result in any Material Adverse Effect in the
Purchased Assets.

        3.12     Employees.  Except as described in Section 3.12 of the Company
Disclosure Schedule, the Company is not currently or, within the past five
years, has not been a party to or bound by any collective bargaining agreement,
nor has it experienced any strikes, grievances, claims of unfair labor
practices, or other collective bargaining disputes associated with the Purchased
Assets, Business or Business Employees. There are no unfair labor practice
complaints pending, or to the knowledge of the Company, threatened against the
Company before the National Labor Relations Board. The Company has no knowledge
of any organizational effort presently being made or threatened by or on behalf
of any labor union with respect to employees of the Company. As of the Employee
Transfer Date or as soon as administratively practical following the Employee
Transfer Date (but in no event later than as required under applicable law), the
Company shall satisfy or shall have satisfied all obligations of any kind to the
Business Employees (as defined herein), including without limitation obligations
relating to severance, bonuses, vacation, or termination or employment with the
Company at the Employee Transfer Date, to the extent required under the terms of
any Company Benefit Plan or as required under applicable law.

-11-

--------------------------------------------------------------------------------

        3.13     Inventory. The cranberry inventory purchased by Buyer pursuant
to Section 1.1(a)(iii) of this Agreement (i) is fit for human consumption, is
not adulterated, and is free from rot and trash that should be removed in the
normal cleaning process and (ii) complies with all applicable federal, state and
local laws and regulations, including but not limited to, the Pure Food and Drug
Act, the Food, Drug and Cosmetic Act, the Federal Insecticide, Fungicide &
Rodenticide Act, the Fair Packaging and Labeling Act and any applicable
U.S. Food and Drug Administration and U.S. Department of Agriculture guidelines
and regulations.

        3.14     Purchased Assets.  The Purchased Assets include all of the
assets of the Company which are currently used in or necessary for the operation
of the Business currently conducted by the Company as of the Closing Date with
respect to the Purchased Assets, including, but not limited to, intellectual
property, contracts, personal property, real property, permits and licenses.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer hereby represents and warrants to the Company as of the date of
this Agreement that the statements contained in this Article IV are true and
correct, subject to the exceptions set forth in the disclosure schedule
delivered by Buyer to the Company concurrently with the execution of this
Agreement dated as of the date of this Agreement and certified by a duly
authorized officer of Buyer (the “Buyer Disclosure Schedule”). The Buyer
Disclosure Schedule shall be arranged according to specific sections in this
Article IV and shall provide exceptions to, or otherwise qualify in reasonable
detail, only the corresponding section in this Article IV and any other section
in this Article IV where it is reasonably clear that the disclosure is intended
to apply to such other section.

        4.1     Organization and Qualification.  Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware. Buyer has the corporate power and authority and all necessary
governmental approvals to own, lease and operate its properties and to carry on
its business as it is now being conducted, except where the failure to have such
power or authority and governmental approvals is not reasonably likely to have a
Material Adverse Effect on Buyer. Buyer has heretofore made available a complete
and correct copy of its certificate of incorporation (including all certificates
of designation or the equivalent thereof) and bylaws, each as amended to the
date hereof. Such certificate of incorporation and bylaws, each as amended to
date, are in full force and effect.

        4.2     Authority.  Buyer has the corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by Buyer and
the consummation by Buyer of the transactions contemplated hereby have been duly
and validly authorized by all necessary corporate action on the part of Buyer.
This Agreement has been duly and validly executed and delivered by Buyer, and,
assuming this Agreement constitutes a valid and binding obligation of the
Company, this Agreement constitutes a valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its terms (except in all cases as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditor’s rights generally and except that the availability of the equitable
remedy of specific performance or injunctive relief is subject to the discretion
of any court before which any proceeding may be brought).

-12-

--------------------------------------------------------------------------------

        4.3     No Violation. Neither the execution and delivery of this
Agreement by Buyer nor the consummation by Buyer of the transactions
contemplated hereby will (i) constitute a breach or violation of any provision
of its certificate of incorporation or bylaws, constitute a breach, violation or
default (or any event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in the creation of any Lien upon any property
or asset of Buyer under, any note, bond, mortgage, indenture, deed of trust or
any material license, lease, agreement or other instrument to which any of them
or any of their properties or assets, are bound, or subject to the receipt of
the requisite consents, approvals, or authorizations of, or filings with
Governmental Entities, conflict with or violate any material statute, ordinance,
rule or regulation applicable to Buyer, or by which it or any of its properties
or assets may be bound or affected. Neither the execution and delivery of this
Agreement by Buyer nor the consummation by Buyer of the transactions
contemplated hereby will conflict with or violate any order, judgment or decree
applicable to Buyer, or by which it or any of its properties or assets may be
bound or affected.

        4.4     Finder’s Fees. No Person retained by Buyer or its Affiliates is
or will be entitled to any commission or finder’s or similar fee in connection
with the transactions contemplated by this Agreement.

        4.5     Litigation. There is no suit, claim, proceeding or investigation
pending or, to Buyer’s knowledge, threatened against Buyer which is reasonably
likely to have a Material Adverse Effect on Buyer or would reasonably be
expected to prevent or delay the consummation of the transactions contemplated
by this Agreement. Buyer is not a party to or bound by any outstanding order,
writ, injunction or decree which is reasonably likely to have a Material Adverse
Effect on Buyer or would reasonably be expected to prevent or delay the
consummation of the transactions contemplated hereby.

        4.6     Company Stock. Buyer does not own, nor within the past three
years has it owned (directly or indirectly, beneficially or of record) any
capital stock of the Company and is not a party to any agreement, arrangement,
or understanding for the purpose of acquiring, holding, voting, or disposing of,
in each case, any share of capital stock of the Company.


ARTICLE V
AGREEMENTS

        5.1     Confidentiality. The parties acknowledge that Buyer and the
Company have previously executed a confidentiality and non-disclosure agreement
dated February 13, 2004 (the “Confidentiality Agreement”), which Confidentiality
Agreement will terminate upon Closing and be replaced by the confidentiality
provisions of this Agreement.

        5.2     Customer List. The Company agrees that from and after the
Closing, it will not sell or otherwise disclose the contents of the Customer
List to any third party, other than in connection with a sale of any portion of
the business of the Company that remains after the transactions contemplated by
this Agreement, but only with respect to the customers on the Customer List
which also are customers of the later sold business.

-13-

--------------------------------------------------------------------------------

        5.3     Public Disclosure. Buyer and the Company agree that the initial
press release with respect to the transactions contemplated hereby shall be in
the form heretofore agreed by Buyer and the Company.

        5.4     Further Actions; Filings.

        (a)     Upon the terms and subject to the conditions hereof, each of the
parties hereto shall use its reasonable best efforts to (i) take, or cause to be
taken, all appropriate action and do, or cause to be done, all things necessary,
proper or advisable under applicable law or otherwise to consummate and make
effective the transactions contemplated by this Agreement, (ii) obtain from
Governmental Entities any consents, licenses, permits, waivers, approvals,
authorizations or orders required to be obtained or made by Buyer or the Company
or any of their subsidiaries in connection with the authorization, execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement and (iii) respond to all inquiries and investigations, make
all necessary filings, and thereafter make any other submissions, with respect
to this Agreement, the transactions contemplated by this Agreement that are
required under (A) applicable federal and state securities laws, (B) the HSR Act
and foreign antitrust regulations, if any, applicable to the transactions
contemplated by this Agreement and (C) any other applicable law. The parties
hereto shall cooperate with each other in connection with the making of all such
filings.

        (b)     Buyer and the Company have determined that the transaction
contemplated by this Agreement does not require notification under the HSR Act
or any foreign antitrust/merger control laws. Buyer and the Company agree to use
their reasonable best efforts to take, or cause to be taken, all actions
necessary to expeditiously consummate the transaction contemplated by this
Agreement, including using reasonable best efforts to make all necessary
government filings, respond to government requests for information, and obtain
all necessary governmental, judicial or regulatory actions or non-actions,
orders, waivers, consents, clearances, extensions and approvals. If suit or
other action is threatened or instituted by any Governmental Entity or other
entity challenging the validity or legality, or seeking to restrain the
consummation of the transactions contemplated by this Agreement, the parties
shall use reasonable best efforts to avoid, resist, resolve or, if necessary,
defend such suit or action, and shall each bear their own costs incurred in
connection with doing so.

        (c)     Each party shall promptly notify the other party in writing of
any pending or, to the knowledge of such party, threatened inquiry, action,
proceeding or investigation by any Governmental Entity or any other Person,
whether arising prior to or after the Closing, (i) challenging or seeking
damages in connection with this Agreement or the transactions contemplated
hereunder or (ii) seeking to restrain or prohibit the consummation of the
transactions contemplated by this Agreement or otherwise limit the right of
Buyer or its subsidiaries to own or operate all or any portion of the Purchased
Assets of the Company.

-14-

--------------------------------------------------------------------------------

        (d)     Notwithstanding anything to the contrary in this Agreement,
including, without limitation, the indemnification provisions contained in
Article VIII, each party shall be responsible for the costs it and its officers,
directors, employees, agents, advisors, representatives and Affiliates incur in
connection with complying with the provisions of this Section 5.4 in connection
with any such inquiry, action, proceeding or investigation initiated under any
applicable antitrust law, rule or regulation.

        5.5     Employees; Employment and Benefit Arrangements.

        (a)     Section 5.5 of the Company Disclosure Schedule sets forth the
current, active employees of the Company whose employment primarily relates to
the Purchased Assets or as otherwise mutually agreed to by the Company and
Buyer, including, without limitation, all full-time employees whose employment
primarily relates to the Purchased Assets and any inactive employees previously
employed whose employment primarily related to the Purchased Assets who have a
right of reemployment by the Company under applicable law (collectively, the
“Business Employees”). The Company shall notify Buyer in writing of any
individual who becomes or ceases to be a Business Employee during the period
beginning on the Closing Date ending on the Employee Transfer Date. At least 15
days prior to the Employee Transfer Date, Buyer shall deliver to the Company
written notice of each Business Employee to be offered employment by Buyer on
the Employee Transfer Date (a “Transferred Employee”). As of the close of
business on the Employee Termination Date, the employment with the Company of
each Transferred Employee shall be terminated by the Company and Buyer shall
offer employment to each Transferred Employee. Buyer agrees that such offers of
employment shall be on terms and conditions of employment that are comparable in
the aggregate to the terms and conditions of employment that Buyer provides to
similarly situated Buyer employees as of the Employee Transfer Date. On the
Employee Transfer Date, the Company shall deliver to Buyer copies of letters
formally terminating the employment of the Transferred Employees and Buyer shall
deliver to the Company copies of letters formally offering employment to the
Transferred Employees. Nothing contained in this Agreement shall confer upon any
Transferred Employee or any other employee or former employee of the Company any
right to continued employment with Buyer or its Affiliates, nor shall anything
herein interfere with the right of Buyer to terminate the employment of any of
the Transferred Employees at any time and for any reason or restrict Buyer in
the exercise of its independent judgment in modifying any of the terms and
conditions of the employment of the Transferred Employees with Buyer after the
Employee Transfer Date.

        (b)     Except as set forth in Section 5.5(c), below, the Company shall
be responsible for all obligations due and liabilities associated with the
Transferred Employees in connection with their employment prior to the Employee
Transfer Date or in connection with their termination from employment,
including, without limitation, any liabilities in connection with bonuses,
vacations, employment arrangements, termination or severance as set forth in
Section 3.12. The Buyer shall be responsible for all obligations and liabilities
that arise following the Employee Transfer Date in connection with its
employment of any Transferred Employees.



-15-

--------------------------------------------------------------------------------

        (c)     In respect of notices and payments relating to events occurring
prior to the Employee Transfer Date, the Company shall be responsible for and
assume all liability for (and shall indemnify and hold Buyer harmless from and
against) any and all notices, payments, fines or assessments due to any
Governmental Entity, and all legal and other costs and expenses related thereto,
pursuant to any applicable federal, state, local or foreign law, common law,
statute, rule, regulation or ordinance with respect to the employment, discharge
or layoff of Business Employees by the Company before the Employee Transfer Date
(other than any termination of the Transferred Employees by the Company pursuant
to Section 5.5(a)), including, but not limited to the Worker Adjustment and
Retraining Notification Act, the Wisconsin Business Closing Law, and any rules
or regulations as have been issued in connection with the foregoing (jointly
referred to throughout this Agreement as the “WARN Act”). In respect of notices
and payments relating to events occurring as a result of Buyer’s failure to
offer to hire as of the Employee Transfer Date any of the Transferred Employees
following their termination by the Company pursuant to Section 5.5(a), Buyer
shall be responsible and assume (and shall indemnify and hold the Company
harmless from and against) all liability for any and all notices, payments,
fines or assessments due to any Governmental Entity, and all legal and other
costs and expenses related thereto, pursuant to the WARN Act. In respect of
notices and payments relating to events occurring after the Employee Transfer
Date (other than as a result of Buyer’s failure to hire any of the Transferred
Employees immediately following their termination by the Company pursuant to
Section 5.5(a)), each party shall be responsible for, and shall indemnify and
hold harmless the other against, any WARN Act obligations or liabilities arising
with respect to its employees after the Closing.

        5.6     Right to Occupy Office Building.  Buyer and the Company agree
that the Company shall have the right to use and occupy the Office Building
pursuant to the Office Building Lease Agreement in the form as set forth in
Exhibit J attached hereto, on a rent-free basis, for a period of 90 days after
the Closing Date.

        5.7     Proration of Real Property Expenses.  All accrued general real
estate, personal property and ad valorem Taxes for the current year applicable
to the Purchased Owned Real Property and Tangible Property shall be prorated
between Buyer and the Company on an accrual basis, utilizing actual final tax
bills, if available prior to Closing. If such bills are not available, then such
Taxes shall be prorated on the basis of the most currently available tax bills
for the Purchased Owned Real Property and any Tangible Property and thereafter
promptly re-prorated upon the issuance of final bills therefor, whereupon any
amounts due from any party to the other shall be paid in cash at that time. All
other expenses associated with the Purchased Owned Real Property, including,
without limitation, expenses for electricity, gas, fuel, water, sewer, security
services and such other items that are customarily prorated in transactions of
this nature shall be ratably prorated between Buyer and the Company as of the
Closing Date (in accordance with local custom, in the case of real property
Taxes).


ARTICLE VI
CONDITIONS TO CLOSING

        6.1     Conditions to Each Party’s Closing Obligation. The respective
obligations of each party under this Agreement to consummate and effect this
Agreement and the transactions contemplated hereby shall be subject to the
satisfaction at or prior to the Closing of each of the following conditions:

-16-

--------------------------------------------------------------------------------

        (a)     No Injunctions or Restraints; Illegality. No judgment, order,
decree, statute, law, ordinance, rule or regulation, entered, enacted,
promulgated, enforced or issued by any court or other Governmental Entity of
competent jurisdiction or other legal restraint or prohibition shall be in
effect, and there shall not be pending or threatened any suit, action or
proceeding by any Governmental Entity, preventing the consummation of the
transactions contemplated by this Agreement.

        (b)     Governmental Approval. The waiting periods (and any extensions
thereof), if any, applicable to the transactions contemplated by this Agreement
under the HSR Act and any applicable foreign antitrust laws, rules or
regulations shall have been terminated or shall have expired.

        (c)     Escrow Agreement. Buyer, the Company and the Escrow Agent shall
have entered into an Escrow Agreement in the form attached hereto as Exhibit D.

        (d)     Toll Processing Agreement. Buyer and the Company shall have
entered into a Toll Processing Agreement in the form attached hereto as
Exhibit K.

        (e)     Laboratory Lease.  Buyer and Company shall have entered into a
real property lease for the laboratory located within the Processing Plant,
substantially in the form attached hereto as Exhibit L.

        (f)     Office Building Lease.  Buyer and Company shall have entered
into a real property lease for the Office Building in the form attached hereto
as Exhibit J.

        (g)     Plant Lease.  Buyer and Company shall have entered into a real
property lease for the Processing Plant, substantially in the form attached
hereto as Exhibit P.

        6.2     Additional Conditions to Obligations of the Company. In addition
to the conditions set forth in Section 6.1, the obligations of the Company to
consummate and effect this Agreement and the transactions contemplated hereby
shall be subject to the satisfaction at or prior to the Closing of each of the
following conditions:

        (a)     Representations and Warranties.  The representations and
warranties of Buyer in this Agreement shall be true and correct as of the
Closing in all material respects.

        (b)     Closing Deliveries. Buyer shall have made the deliveries at
Closing required to be made by Buyer pursuant to Section 2.4(b) hereof.

        6.3     Additional Conditions to the Obligations of Buyer. In addition
to the conditions set forth in Section 6.1, the obligations of Buyer to
consummate and effect this Agreement and the transactions contemplated hereby
shall be subject to the satisfaction at or prior to the Closing of each of the
following conditions:

        (a)     Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be true and correct as of the
Closing in all material respects.

-17-

--------------------------------------------------------------------------------

        (b)     Dismissal and Release Related to the Lawsuit. The Company and
Clermont, Inc. shall have executed a stipulation of dismissal with prejudice of
the Lawsuit, in the form of Exhibit M attached hereto. Such stipulation will be
filed with the U.S. District Court for the District of Massachusetts within one
business day after the Closing. The Company and Clermont, Inc. each shall have
entered into a general release in the form of Exhibit N attached hereto.

        (c)     Closing Deliveries. The Company shall have made the deliveries
at Closing required to be made by the Company pursuant to Section 2.4(a) hereof.

        (d)     Physical Inspection. Buyer, or its representative, shall have
conducted a physical inspection of the Purchased Assets satisfactory to Buyer
reasonably proximate to the Closing to allow Buyer to assess compliance of the
Purchased Assets with the representations of the Company set forth in this
Agreement.


ARTICLE VII
DEFINED TERMS

        The following capitalized terms when used herein shall have the meaning
indicated below. Definitions of certain other capitalized terms are set forth
elsewhere in this Agreement.

        “Affiliate” shall mean, with respect to a particular Person, Persons
controlling, controlled by, or under common control with that Person.

        “Applicable Rate” shall mean the prime rate of interest reported from
time to time in The Wall Street Journal.

        “Business” shall mean the receiving, cleaning, binning and processing of
cranberries into concentrate conducted at the Processing Plant.

        “Company Benefit Plan” means any “employee benefit plan” (as such term
is defined in Section 3(3) of ERISA) and any other material employee benefit
plan, program or arrangement of any kind that is maintained, sponsored or
contributed to by the Company and with respect to which the Company has any
liability or potential liability with respect to any Business Employees.

        “Company Filed SEC Documents” shall mean all reports, schedules, forms,
statements and other documents (including exhibits and all other information
incorporated therein) filed with the Securities and Exchange Commission since
July 1, 2003.

        “Company’s knowledge” or “knowledge of the Company” or words of similar
import shall mean, with respect to any matter in question, the actual knowledge
of John Swendrowski, Richard Kress, Nigel Cooper, Kenneth Iwinski, Steve Klus,
Kirk Willard, Allen O’Leary and Mike Swendrowski.

        “Cranberry Inventory Value” shall mean the number of barrels of frozen
cranberries for which title was delivered to Buyer on the Closing Date (less any
barrels which are Non-Qualified Cranberry Inventory and for which title is
delivered to the Company pursuant to Section 1.4 hereof) multiplied by $36.00
per barrel.

-18-

--------------------------------------------------------------------------------

        “Employee Transfer Date” shall mean December 1, 2004.

        “Escrow Agent” shall mean Wells Fargo Bank, National Association.

        “Escrow Amount” shall mean $2,500,000.

        “Escrow Funds” shall mean the amount of cash held from time to time by
the Escrow Agent in the Escrow Account pursuant to the Escrow Agreement

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

        “Excluded Inventory” shall mean the cranberry inventory set forth on
Section 7(i) of the Company Disclosure Schedule.

        “GAAP” means United States generally accepted accounting principles as
in effect from time to time, consistently applied.

        “Governmental Entity” shall mean any government or subdivision thereof,
domestic, foreign or supranational or any administrative, governmental or
regulatory authority, agency, commission, tribunal or body, domestic, foreign or
supranational.

        “Holdback Inventory” shall mean all cranberry juice concentrate.

        “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

        “Lawsuit” shall mean the litigation pending in the United States
District Court for the District of Massachusetts, originally filed on
November 11, 2002 titled Northland Cranberries, Inc., et. al. v. Ocean Spray
Cranberries, Inc. (Civil Action No. 03-CV-10734 (JLT)).

        “Lien” or “Liens” means any lien, security interest, pledge, charge,
claim, mortgage, easement, restriction or any other encumbrance.

        “Losses” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, liabilities, obligations, losses, out-of-pocket expenses, and
fees, including court costs and reasonable attorneys’ fees and expenses.

        “Material Adverse Effect” shall mean, with respect to any Person, any
effect that individually or taken together with other effects is materially
adverse to (i) the financial condition, or business of such Person and its
subsidiaries, taken as a whole (provided, however, that, with respect to the
representations and warranties made by the Company, a Material Adverse Effect
shall mean any effect that individually or taken together with other effects is
materially adverse to the financial condition of the Purchased Assets or to the
Business) or (ii) the ability of such Person to consummate the transactions
contemplated by this Agreement; provided, however, in no event shall any of the
following be deemed to constitute, nor shall any of the following be taken into
account in determining whether there has been or will be, a Material Adverse
Effect with respect to the Company: (a) events, changes, conditions or effects
disclosed in the Company Disclosure Schedule; (b) events, changes, conditions or
effects consented to by Buyer; (c) events, changes, conditions or effects
attributable to the acts or omissions of, or on behalf of, Buyer; (d) any change
in any law effecting the Company or any of its Subsidiaries or any
interpretation thereof; (e) changes in the market price or trading volume of
Company’s Common Stock; or (f) events, changes, conditions or effects
attributable to acts of war, terrorism or other conflicts.

-19-

--------------------------------------------------------------------------------

        “Permitted Liens” shall mean (i) Liens for Taxes not yet due and
payable; (ii) zoning, building codes and other land use laws regulating the use
or occupancy of the Purchased Owned Real Property; (iii) easements, covenants,
conditions, restrictions and other similar matters affecting title to the
Purchased Owned Real Property and other title defects which do not or would not
reasonably be expected to materially impair the use or occupancy of the
Purchased Owned Real Property; (iv) Liens set forth on Section 7(ii) of the
Company Disclosure Schedule; and (v) all matters shown on the survey of the
Purchased Owned Real Property attached hereto as Exhibit O which do not or would
not reasonably be expected to materially impair the use or occupancy of the
Purchased Owned Real Property.

        “Person” shall mean an individual, corporation, partnership, joint
venture, trust or unincorporated organization or association or other form of
business enterprise or a Governmental Entity.

        “Purchased Owned Real Property” shall mean the Processing Plant, the
Storage Facility and the Office Building.

        “Subsidiary” shall mean any corporation, partnership, limited liability
company, association or other business entity of which (i) if a corporation, a
majority of the total voting power of shares of stock entitled (irrespective of
whether, at the time, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
or (ii) if a partnership, limited liability company, association or other
business entity, either (A) a majority of the partnership or other similar
ownership interest thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof, or (B) such Person is a general partner, managing member or
managing director of such partnership, limited liability company, association or
other entity.

        “Target Cranberry Inventory Value Amount” shall mean $10,000,000.

        “Taxes” shall mean all net income, capital gains, gross income, gross
receipts, sales, use, transfer, ad valorem, franchise, profits, license,
capital, withholding, payroll, employment, excise, goods and services,
severance, stamp, occupation, premium, documentary, intangibles, property,
assessments, or other governmental charges of any kind whatsoever, together with
any interest, fines and any penalties, additions to tax or other additional
amounts incurred, accrued with respect thereto, assessed, charged or imposed
under applicable federal, state, local or foreign tax law, provided that any
interest, penalties, or additions to tax that related to Taxes for any taxable
period (including any portion of any taxable period ending on or before the
Closing Date) shall be deemed to be Taxes for such period, regardless of when
such items are incurred, accrued, assessed or charged. References to the Company
or any Subsidiary shall be deemed to include any predecessor to such Person from
which the Company or such Subsidiary incurs a liability for Taxes as a result of
transferee liability.

-20-

--------------------------------------------------------------------------------

        “Tax Returns” means any return, report, information return or other
document (including schedules or any related or supporting information) filed or
required to be filed with any Governmental Entity or other authority in
connection with the determination, assessment or collection of any Tax or the
administration of any laws, regulations or administrative requirements relating
to any Tax.

        Each capitalized term listed below is defined in the corresponding
Section listed below.

Term Section No.
Accounting Firm 2.1(e) Agreement Preamble Assignment and Assumption Agreement
2.4(a)(iv) Assumed Liabilities 1.2 Base Consideration 2.1(a) Business Employees
5.5(a) Buyer Preamble Buyer Disclosure Schedule Article IV Buyer Indemnified
Party 8.2 Closing 2.2 Closing Date 2.2 Closing Inventory Report 2.1(e) Closing
Physical Inventory 1.3 Commitment 2.5 Company Preamble Company Disclosure
Schedule Article III Company Indemnified Party 8.1 Confidential Information 9.1
Confidentiality Agreement 5.1 Cranberry Inventory Calculation 2.1(e)
Environmental Laws 3.8(a) Escrow Account 2.1(d) Escrow Agreement 2.1(d)
Estimated Cranberry Inventory Value Amount 2.1(b) Estimated Purchase Price
2.1(c) Excluded Assets 1.1(b) Final Cranberry Inventory Value Amount 2.1(a)
Final Determination 2.1(e) Non-Qualified Cranberry Inventory 1.4


-21-

--------------------------------------------------------------------------------

Term Section No.
Non-Qualified Physical Inventory 1.4 Notice of Disagreement 2.1(e) Office
Building 1.1(a)(ii) Permitted Recipients 9.3 Processing Plant 1.1(a)(i) Purchase
Price 2.1(a) Purchased Assets 1.1(a) Purchased Contracts 1.1(a)(iv) Storage
Facility 1.1(a)(i) Tax Benefit 8.3(i) Title Company 2.5 Title Policy 2.5
Transferred Employee 5.5(a) WARN Act 5.5(c)



ARTICLE VIII
INDEMNIFICATION

        8.1     Company’s Indemnity. The Company covenants and agrees to defend,
indemnify and hold harmless Buyer, its officers, directors, employees, agents,
advisers, representatives and Affiliates (each, a “Company Indemnified Party”)
from and against, and pay or reimburse each Buyer Indemnified Party for, any and
all Losses actually sustained as a result of:

        (a)     any breach or inaccuracy of any of the representations and
warranties made by the Company in this Agreement (including any Schedule or
Exhibit attached hereto) or any certificate or other instrument delivered
pursuant to this Agreement; provided, however, the Buyer Indemnified Parties
shall not be entitled to seek indemnification for Losses the Buyer Indemnified
Parties suffer as a result of the Company’s breach of its representation and
warranties set forth in Sections 3.2, 3.3, and 3.11 to the extent that the
matters, facts, documents, agreements, orders or items that cause the Company to
breach its representation and warranties set forth in Sections 3.2, 3.3, and
3.11 also cause the Buyer to breach its representations and warranties set forth
solely in the last sentence of Section 4.3;

        (b)     any failure by the Company to carry out, perform, satisfy and
discharge any of its covenants, agreements, undertakings, or obligations under
this Agreement or under any of the documents delivered by the Company pursuant
to this Agreement; and

        (c)     whether or not constituting a breach or inaccuracy of any of the
representations and warranties made by the Company in or pursuant to this
Agreement and whether existing at or arising after the Closing, any liability of
the Company which is not an Assumed Liability.

        8.2     Buyer’s Indemnity. Buyer covenants and agrees to defend,
indemnify and hold harmless Company, its officers, directors, employees, agents,
advisers, representatives and Affiliates (each, a “Buyer Indemnified Party”)
from and against, and pay or reimburse each Buyer Indemnified Party for, any and
all Losses actually sustained as a result of:

-22-

--------------------------------------------------------------------------------

        (a)     any breach or inaccuracy of any of the representations and
warranties made by Buyer in this Agreement (including any Schedule or Exhibit
attached hereto) or any certificate or other instrument delivered pursuant to
this Agreement;

        (b)     any failure by Buyer to carry out, perform, satisfy and
discharge any of its covenants, agreements, undertakings, liabilities, or
obligations under this Agreement or under any of the documents and materials
delivered by Buyer pursuant to this Agreement;

        (c)     the ownership of the Purchased Assets after the Closing, subject
to the agreement of the parties contained in Section 5.4(d) of this Agreement;
and

        (d)     the Assumed Liabilities.

        8.3     Provisions Regarding Indemnities.

        (a)     Notice; Third Party Claims. The indemnified party shall promptly
notify the indemnifying party in reasonable detail of any claim, demand, action
or proceeding for which indemnification will be sought under Section 8.1 or
Section 8.2 hereof, and if such claim, demand, action or proceeding is a third
party claim, demand, action or proceeding, the indemnifying party will have the
right at its expense to assume and control the defense thereof using counsel
reasonably acceptable to the indemnified party; provided, that, the indemnifying
party shall continue to be entitled to assert any limitation on any claims
contained herein. Should an indemnifying party so elect to assume the defense of
a third party claim, the indemnifying party shall not be liable to the
indemnified party for legal expenses subsequently incurred by the indemnified
party in connection with the defense thereof. If the indemnifying party assumes
such defense, the indemnified party shall have the right to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the indemnifying party, it being understood, however, that
the indemnifying party shall control such defense. In connection with any such
third party claim, demand, action or proceeding, the parties shall cooperate
with each other and provide each other with access to relevant books and records
in their possession. The indemnifying party shall obtain the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld or delayed) before entering into any settlement of a claim or ceasing
to defend such claim if, pursuant to or as a result of such settlement or
cessation, injunctive or other equitable relief will be imposed against the
indemnified party or if such settlement does not expressly and unconditionally
release the indemnified party from all liabilities and obligations with respect
to such claim, without prejudice except for payments that would be required to
be paid by indemnified party hereunder. No indemnifying party shall have any
obligation to indemnify any indemnified party with respect to any environmental,
investigatory, corrective or remedial action (collectively “Remedial Actions”)
except to the extent such Remedial Action is affirmatively required by
Environmental Laws and then only to the extent of such measures (reasonably
satisfactory to the indemnifying party) as are required for purposes of cost
effective compliance with such Environmental Laws employing risk-based standards
where applicable and assuming continued agricultural or industrial use of the
subject property. The indemnifying party shall, upon receipt of notice of an
indemnification claim hereunder with respect to any Remedial Action, have the
right of reasonable access to any relevant property and the right (but not the
obligation) to undertake control over the conduct of such Remedial Action
(including without limitation negotiations with, and settlements with,
governmental authorities and third parties), subject to the obligation to keep
the indemnified party reasonably informed of the status and progress of the
Remedial Action.

-23-

--------------------------------------------------------------------------------

        (b)     Survival of Representations and Warranties; Termination of
Buyer’s Rights. The representations and warranties of the Company contained in
this Agreement or made pursuant to this Agreement shall survive the Closing Date
and the consummation of the transactions contemplated hereby and continue until
December 31, 2005. The right of Buyer to receive indemnity provided by
Section 8.1 hereof shall, as to any matter which has not been described in a
notice delivered to the Company pursuant to Section 8.3(a) of this Agreement
prior to such time, expire at 11:59 P.M., central time, on December 31, 2005.

        (c)     Survival of Representations and Warranties; Termination of
Company’s Rights. The representations and warranties of Buyer contained in this
Agreement or made pursuant to this Agreement shall survive the Closing Date and
the consummation of the transactions contemplated hereby and continue
untilDecember 31, 2005. The right of Company to receive indemnity provided by
Section 8.2 hereof shall, as to any matter which has not been described in a
notice delivered to Buyer pursuant to Section 8.3(a) of this Agreement prior to
such time, expire at 11:59 P.M., central time, on December 31, 2005.

        (d)     Rights on Termination. The termination of rights set forth in
the foregoing Section 8.3(b) and Section 8.3(c) shall not affect an indemnified
party’s right to prosecute to conclusion any claim made by such indemnified
party in accordance with Article VIII hereof prior to the time that the relevant
right of indemnity terminates.

        (e)     Limitations on the Company’s Liability. The Company Indemnified
Parties shall be entitled to assert, as their sole and exclusive remedy against
the Buyer Indemnified Parties with respect to any and all claims (other than
proven claims for actual fraud by any of the Buyer Indemnified Parties) relating
(directly or indirectly) to the representations, warranties, covenants, and
agreements of the Company and otherwise to the subject matter of this Agreement
or the transactions contemplated hereby, and only in accordance with the terms
of this Agreement and the Escrow Agreement, so long as there are any Escrow
Funds, claims against the Escrow Funds in respect of any Loss, and then to the
extent that there are no Escrow Funds, claims against the Company; provided that
no claims by the Company Indemnified Parties shall be so asserted unless and
until the aggregate amount of Losses that would otherwise be payable hereunder
exceeds $350,000, and then only to the extent such Losses exceed $350,000;
provided, however, that for calculating the aggregate amount of claims, no
individual claim for indemnification under Section 8.1 shall be included unless
and until such claim exceeds $10,000, but then shall be included for the entire
amount of such claim; provided, further, that any claim relating to the
following conditions, as more fully described in the August 2004 Phase I Report
prepared by RMT, Inc., shall be indemnifiable dollar-for-dollar without regard
to the $350,000 basket or $10,000 deductible limitations set forth in this
paragraph: (i) soil staining in the “boneyard” area of the Purchased Real
Estate; (ii) wastewater treatment, discharging and permitting issues,
(iii) housing of hazardous wastes in excess of the limitations applicable to
very small quantity generators, and

-24-

--------------------------------------------------------------------------------

(iv) the matters set forth in items 1 and 2 of Section 3.8(c) of the Company
Disclosure Schedules. Notwithstanding any of the foregoing, the Company
Indemnified Parties shall only be entitled to assert a claim against the Escrow
Funds (or the Company, if there are no Escrow Funds) for a breach of the
representations and warranties set forth in Section 3.8 (Real Property) if such
breach relates to a third party claim made against the Company Indemnified
Parties after the Closing and such third party claim is not instigated,
initiated or encouraged by any of the Company Indemnified Parties and does not
arise from environmental investigations conducted by or on behalf of any of the
Company Indemnified Parties which investigations are not required by
Environmental Laws; provided, however, that the limitation contained in this
sentence shall not apply to any claim for a breach of the representations and
warranties set forth in Section 3.8 (Real Property) if the Buyer, any Affiliate
of Buyer, or a third party discovers or comes into knowledge of the breach in
connection with activities or investigations conducted for a valid business
purpose (other than the purpose of obtaining indemnification hereunder) in
connection with construction or plant expansion projects undertaken at the
subject facility or the operation of the subject facility in the ordinary
course. Notwithstanding anything herein to the contrary, in no event shall the
Company’s liability under the terms of this Agreement exceed in the aggregate
$5,000,000; provided that Buyer agrees and acknowledges the first $2,500,000 of
the Company’s liability under the terms of this Agreement shall be satisfied by
payments (on behalf of the Company) from the Escrow Funds and, after the Buyer
Indemnified Parties have received $2,5000,000 from the Escrow Funds, then the
Company shall directly satisfy any remaining liability it may have pursuant to
the terms of this Agreement up (but not exceeding) to $2,500,000 in the
aggregate.

        (f)     Limitations on Buyer’s Liability. Buyer shall not be required to
indemnify any Buyer Indemnified Party with respect to any claim for
indemnification under Section 8.2 hereof unless and until the aggregate amount
of all claims against Buyer under such Section 8.2 exceeds $350,000, and then
only to the extent such aggregate amount exceeds $350,000; provided, however,
that for calculating the aggregate amount of claims, no individual claim for
indemnification under Section 8.2 shall be included unless and until such claim
exceeds $10,000, but then shall be included for the entire amount of such claim;
provided, further, that in no event shall Buyer’s liability under the terms of
this Agreement exceed in the aggregate $5,000,000.

        (g)     Exclusive Remedy.

            (i)     Buyer acknowledges and agrees that, from and after the
Closing, its sole and exclusive remedy against the Buyer Indemnified Parties
with respect to any and all claims (other than proven claims for actual fraud by
any of the Buyer Indemnified Parties) relating (directly or indirectly) to the
representations, warranties, covenants, and agreements of the Company and
otherwise to the subject matter of this Agreement or the transactions
contemplated hereby shall be pursuant to the provisions set forth in this
Article VIII. The Company Indemnified Parties may not avoid the limitations on
liability of the Buyer Indemnified Parties set forth herein by seeking damages
for breach of contract, tort or pursuant to any other theory of liability. Buyer
hereby agrees and acknowledges that, except by Buyer pursuant to Section 2.1(d),
no Person (including, without limitation, the Buyer Indemnified Parties) shall
have any obligation to fund the Escrow Account. Notwithstanding anything
contained to the contrary in this Agreement, Buyer shall not be entitled to
indemnification pursuant to this Article VIII with respect to Losses or alleged
Losses that are a result of, or based upon or arising from, any claim or
liability to the extent such claim or liability is taken into account in
determining whether or not there will be an adjustment to the Purchase Price
pursuant to Section 2.1(f) hereof.

-25-

--------------------------------------------------------------------------------

            (ii)     The Company acknowledges and agrees that, from and after
the Closing, its sole and exclusive remedy against the Company Indemnified
Parties with respect to any and all claims (other than proven claims for actual
fraud by any of the Company Indemnified Parties) relating (directly or
indirectly) to the representations, warranties, covenants, and agreements of the
Buyer and otherwise to the subject matter of this Agreement or the transactions
contemplated hereby shall be pursuant to the provisions set forth in this
Article VIII. The Buyer Indemnified Parties may not avoid the limitations on
liability of the Company Indemnified Parties set forth herein by seeking damages
for breach of contract, tort or pursuant to any other theory of liability.
Notwithstanding anything contained to the contrary in this Agreement, the
Company shall not be entitled to indemnification pursuant to this Article VIII
with respect to Losses or alleged Losses that are a result of, or based upon or
arising from, any claim or liability to the extent such claim or liability is
taken into account in determining whether or not there will be an adjustment to
the Purchase Price pursuant to Section 2.1(f) hereof.

        (h)     Materiality Qualifier. The amount of any loss, damage, cost,
expense, liability or claim for which a party is required to indemnify or
reimburse another party hereunder on account of a breach or an inaccuracy of a
representation or warranty made by such party or a breach by such party of its
covenants contained in this Agreement shall be calculated without regard to any
“materiality” qualifier set forth in the relevant representation, warranty or
covenant.

        (i)     Losses Net of Tax Benefit and Insurance. The amount of any and
all Losses under this Article VIII shall be determined net of any amounts
recovered or recoverable by the indemnified party under insurance policies,
indemnities or other reimbursement arrangements with respect to such Losses. The
amount of any and all Losses under this Article VIII shall be determined without
reduction for any Tax Benefits (as defined below) realized by any party seeking
indemnification hereunder arising from the deductibility of any such Losses.
However, to the extent that the indemnified party recognizes Tax Benefits as a
result of any Losses, the indemnified party shall pay the amount of such Tax
Benefits (but not in excess of the indemnification payment or payments actually
received from the indemnifying party) to the indemnifying party, as such Tax
Benefits are actually recognized by the indemnified party. For this purpose, the
indemnified party shall be deemed to recognize a tax benefit (“Tax Benefit”)
with respect to a taxable year if, and to the extent that, the indemnified
party’s cumulative liability for Taxes through the end of such taxable year,
calculated by excluding any Tax items attributable to Losses from all taxable
years, exceeds the indemnified party’s actual cumulative liability for Taxes
through the end of such taxable year, calculated by taking into account any Tax
items attributable to Losses for all taxable years (to the extent permitted by
relevant Tax law and treating such Tax items as the last items claimed for any
taxable year). Each party hereby waives, to the extent permitted under its
applicable insurance policies, any subrogation rights that its insurer may have
with respect to any indemnifiable Losses. Any indemnity payment under this
Agreement shall be treated as an adjustment to the Purchase Price for Tax
purposes.

-26-

--------------------------------------------------------------------------------

        (j)    Buyer’s Insurance. Notwithstanding anything in this Agreement to
the contrary, if the Company provides Buyer with so-called “buyers insurance”
reasonably acceptable to Buyer that, in the reasonable discretion of Buyer
provides Buyer with protection covering the Company’s indemnity obligations with
respect to breaches of the Company’s representations and warranties
substantially the same as the protection provided to Buyer in Article VIII, the
parties hereto agree to (i)amend this Agreement such that the Company
Indemnified Parties shall not be entitled to any indemnification of any kind as
a result of the Company’s breach of its representations and warranties contained
herein, and all representations and warranties of the Company in this Agreement
shall be deemed to have terminated as of the Closing, and (ii) take all action
necessary to cause the Escrow Agent to promptly release to the Company the
Escrow Funds.

        (k)    Lost Profits. In no event shall the Company Indemnified Parties
or the Buyer Indemnified Parties be entitled to recover or make a claim for any
amounts in respect of lost profits in calculating the amount of any Losses.


ARTICLE IX
CONFIDENTIALITY

        9.1     Definition of Confidential Information. The parties acknowledge
that at or following the Closing, information will have been provided to, or
will have come to the attention of, each party and its employees, agents, and
representatives regarding the other party, which information is of value to the
disclosing party and is not generally available to the public. This information
may include but is not limited to the formulations, specifications, product
development histories, test results, ideas, marketing concepts, designs,
drawings, techniques, personnel, technical and financial data, models, flow
charts, procedures, now-how, methods, inventions and forecasts (hereinafter
collectively referred to as “Confidential Information”). The parties further
acknowledge that Confidential Information which primarily relates to the
Purchased Assets or the business conducted by the Company with the Purchased
Assets prior to the Closing shall be considered Confidential Information of the
Buyer following the Closing. However, Confidential Information does not include
any information which (a) was or becomes generally available to the public other
than as a result of an unauthorized disclosure by the receiving party, or
(b) comes into the possession of the receiving party after the date of the
Closing on a nonconfidential basis from a source other than the disclosing party
or its agent, providedthat, insofar as is reasonably known to the receiving
party, the disclosure by such source does not violate any confidentiality
agreement between such source and the disclosing party.

        9.2     Use of Confidential Information. The receiving party shall use
the disclosing party’s Confidential Information only for the purpose of
performing its obligations under this Agreement or as contemplated in this
Agreement or any agreements entered into pursuant to this Agreement, and for no
other purpose; provided, however, that the foregoing shall not prevent the
Company or any successor in interest of the Company from using, without payment
of any additional consideration, that portion of the Buyer’s Confidential
Information that relates to the Purchased Assets or the business conducted by
the Company with the Purchased Assets prior to the Closing to the extent
necessary to carry out its business following the Closing.

-27-

--------------------------------------------------------------------------------

        9.3     Confidentiality. The receiving party, on behalf of itself and
all of its Affiliates, agrees to keep the disclosing party’s Confidential
Information confidential and shall not, without the prior written consent of the
disclosing party, disclose such Confidential Information to any third party, in
whole or in part, other than for the purposes of performing its obligations
under this Agreement or any agreements entered into pursuant to this Agreement
and provided such third party has duly executed a confidentiality agreement
pursuant to which such third party has agreed to maintain in confidence and no
use or disclose such Confidential Information other than for such purposes. The
receiving party likewise shall not disclose such Confidential Information to any
Affiliate except those who have an actual need to know such Confidential
Information for the purpose of performing the receiving party’s obligations
under this Agreement or any agreements entered into pursuant to this Agreement
who are informed by the receiving party of the confidential nature of such
Confidential Information and who agree to be bound by this Agreement (“Permitted
Recipients”). The receiving party shall be responsible for any breach of any
provision of this Agreement by its Permitted Recipients.

        9.4     Legal Requirement to Disclose. In the event that the receiving
party becomes legally compelled to disclose any of the disclosing party’s
Confidential Information, the receiving party shall provide the disclosing party
with prompt notice, if lawful, so that the disclosing party may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement. In the event such protective order or other remedy
is not obtained, or the disclosing party waives compliance with the provisions
of this Agreement, the receiving party shall furnish only that portion of the
disclosing party’s Confidential Information which the receiving party is advised
by its counsel is legally required to be furnished, and the receiving party
shall use its best efforts to obtain assurances that such Confidential
Information shall be treated confidentially by the recipient thereof.


ARTICLE X
GENERAL PROVISIONS

        10.1     Notices. All notices, demands, consents, or other
communications that are required or permitted hereunder or that are given with
respect to this Agreement shall be in writing and shall be sufficient if
personally delivered or sent by registered or certified mail, facsimile message,
or Federal Express or other nationally recognized overnight delivery service.
Any notice shall be deemed given upon the earlier of the date when received at,
or the fifth day after the date when sent by registered or certified mail or the
day after the date when sent by Federal Express or facsimile to, the address or
facsimile number set forth below, unless such address or facsimile number is
changed by written notice to the other parties in accordance with this
Agreement:

        (a)     if to Buyer, to:

  Ocean Spray Cranberries, Inc.
One Ocean Spray Drive
Lakeville-Middleboro, Massachusetts 02349
Attn: Neil F. Bryson, General Counsel
Facsimile: (508) 946-7304


-28-

--------------------------------------------------------------------------------

        with copies to:

  Quarles & Brady LLP
411 East Wisconsin Avenue
Milwaukee, WI 53202-4497
Attn: Fredrick G. Lautz, Esq.
Facsimile: (414) 978-8900


        (b)     if to the Company, to:

  Northland Cranberries, Inc
P.O. Box 8020
Wisconsin Rapids, WI 54495-8020
Attn: Ken Iwinski, Vice President — Legal
Facsimile:  (715) 422-6897


        with copies to:

  Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, IL 60601
Attn: Douglas C. Gessner
Facsimile:  (312) 861-2200


        10.2     Interpretation. When a reference is made in this Agreement to
Exhibits or Schedules, such reference shall be to an Exhibit or Schedule to this
Agreement unless otherwise indicated. The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” The phrase “made available” in this Agreement shall
mean that the information referred to has been made available if requested by
the party to whom such information is to be made available. The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

        10.3     Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Any counterpart may be executed and
delivered by facsimile signature and such facsimile signature shall be deemed an
original.

        10.4     Entire Agreement; Nonassignability; Parties in Interest. This
Agreement and the documents and instruments and other agreements specifically
referred to herein or delivered pursuant hereto, including the Exhibits, the
Schedules, including the Company Disclosure Schedule and Buyer Disclosure
Schedule (a) constitute the entire agreement among the parties with respect to
the subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof which shall continue in full force and effect, and shall survive any
termination of this Agreement or the Closing, in accordance with its terms; (b)
are not intended to confer upon any other Person any rights or remedies
hereunder; and (c) shall not be assigned by operation of law or otherwise except
as otherwise specifically provided.

-29-

--------------------------------------------------------------------------------

        10.5     Expenses. All costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby (including, without
limitation, the fees and expenses of its advisers, accountants and legal
counsel), shall be paid by the party incurring such expense.

        10.6     Tax Matters.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with the consummation of the transactions contemplated by this
Agreement shall be split equally between the Buyer and the Company when due, and
the parties will file all necessary Tax Returns and other documentation with
respect to all such Taxes, fees and charges, and, if required by applicable law,
the parties will, and will cause their Affiliates to, join in the execution of
any such Tax Returns and other documentation.

        10.7     Amendment. Any provision of this Agreement may be amended only
by the written consent of the Company and Buyer. Any agreement on the part of a
party to any amendment shall only be valid if set forth in an instrument in
writing signed on behalf of such party.

        10.8     Severability. In the event that any provision of this
Agreement, or the application thereof, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other Persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto. The parties further agree
to replace such void or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

        10.9     Remedies Cumulative. Except as otherwise provided herein, any
and all remedies herein expressly conferred upon a party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy.

        10.10     Governing Law; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of Wisconsin
without regard to principles of conflicts of law. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTY IN RESPECT OF ITS, HIS OR HER
OBLIGATIONS HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY.

        10.11     Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation, preparation and execution of
this Agreement and, therefore, waive the application of any law, regulation,
holding or rule of construction providing that ambiguities in an agreement or
other document will be construed against the party drafting such agreement or
document.

-30-

--------------------------------------------------------------------------------

        10.12     No Right of Offset. Neither party shall have the right to
offset any amount owed to such party against any amount it owes pursuant to this
Agreement or the transactions contemplated hereby.

        10.13     Further Assurances. Each of the parties to the Agreement shall
use commercially reasonable efforts to effectuate the transactions contemplated
hereby and to fulfill and cause to be fulfilled the conditions to Closing under
the Agreement. Each party hereto, at the reasonable request of another party
hereto, shall execute and deliver such other instruments and do and perform such
other acts and things as may be necessary or desirable for effecting completely
the consummation of this Agreement and the transactions contemplated hereby.

        10.14     Deliveries to Buyer. Buyer agrees and acknowledges that all
documents or other items delivered to Buyer’s representatives (including,
without limitation, Quarles & Brady LLP and PriceWaterhouseCoopers) shall be
deemed to be delivered to Buyer for all purposes hereunder.

[Signature Page Follows]











-31-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase
Agreement to be executed and delivered by their respective duly authorized
officers as of the date first written above.

OCEAN SPRAY CRANBERRIES, INC.

  By:  /s/ Mike Stamatakos         Name: Mike Stamatakos         Title: Vice
President, Operations  
  NORTHLAND CRANBERRIES, INC.

  By:  /s/ John Swendrowski         Name: John Swendrowski         Title: Chief
Executive Officer













[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]